Citation Nr: 0023130	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical 
spine disability.

WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from June 1960 to June 1980.

A September 1994 RO decision denied service connection for a 
cervical spine disability.  The veteran was notified of that 
denial and his appellate rights, but did not initiate an 
appeal and that decision became final.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  An unappealed September 1994 RO decision denied service 
connection for a cervical spine disability.

2.  Evidence received since the September 1994 RO decision is 
new, but does not bear directly and substantially on the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the claim.


CONCLUSION OF LAW

New and material evidence has not been received, the 
September 1994 RO decision is final and the claim of 
entitlement to service for a cervical spine disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for service 
connection for a cervical spine disability.  With respect to 
this claim, the Board finds, as discussed below, that he has 
not submitted new and material evidence.

The veteran's claim of entitlement to service connection for 
a cervical spine disability was originally denied by a RO 
decision in September 1994.  The evidence of record at the 
time of the September 1994 RO decision included service 
medical records.  A January 1978 service medical record 
reflects the veteran's complaints of pain in the upper back.  
The assessment was muscle strain.  Reports of his service 
examinations, including examinations in June 1977 and August 
1979, and his service separation examination in March 1980, 
reflect no abnormalities of the cervical spine.

The evidence also included the report of an October 1980 VA 
examination that did not reflect any cervical spine 
abnormality.  A June 1993 VA treatment record indicates that 
X-rays of the cervical spine revealed degenerative joint 
disease and June 1994 private X-rays and a report of a VA 
examination indicate mild degenerative change at C3-4 and 
cervical strain/sprain with mild radiculopathy attributed to 
C6.

The September 1994 RO decision denied service connection for 
a cervical spine disability because there was no relationship 
shown to service.

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Subsequent to the September 1994 RO decision, additional 
private and VA treatment records have been associated with 
the record on appeal, dated from 1982 until the present.  Two 
responses have been received from Wright Patterson Air Force 
Base indicating that no treatment records are located at that 
facility and the veteran has offered his testimony at a 
personal hearing.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Where a veteran served continuously for 90 
days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is 'material'; we 
are concerned, however, that some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."

The additional evidence added to the record since the 
September 1994 RO decision continues to reflect that the 
veteran has degenerative disease of the cervical spine.  In 
October 1999 he underwent a C3-4 anterior cervical diskectomy 
and osteophytectomy.  The additional records also include 
reports of VA X-rays of the veteran's cervical spine made in 
October 1983, January 1985, and August 1991.  The 1983 report 
indicates disk space narrowing as does the 1985 report.  The 
1985 report also indicates mild osteophytic encroachment.  A 
November 1983 VA treatment record reflects an impression of 
degenerative disc disease.

The additional evidence continues to reflect that the veteran 
has degenerative joint disease and disc space narrowing of 
the cervical spine as did the evidence that was of record 
prior to September 1994.  While the additional evidence is 
new to the extent that it indicates that the veteran had disk 
space narrowing and degenerative joint disease in 1983 and 
underwent surgery for cervical spine disability in 1999, it 
does not indicate that the veteran has any different 
disability of the cervical spine than was of record at the 
time of the 1994 decision, nor does it bear directly and 
substantially upon the specific matter under consideration 
because it does not provide a more complete picture of any 
circumstances surrounding the origin of the veteran's 
cervical spine disability.  Neither does the additional 
competent medical evidence provide any relationship between 
currently manifested disability of the cervical spine and the 
veteran's active service or any incident during his active 
service.  The veteran has offered his testimony concerning 
his belief that his cervical spine was injured as a result of 
noncombat parachute jumps, and his testimony is presumed 
credible for purposes of this decision.  However, he, as a 
lay person, is not qualified to offer a medical diagnosis or 
etiology because he does not have such medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
additional evidence, either by itself or in connection with 
evidence previously assembled, does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's cervical spine disability or relate the 
disability to the veteran's active service, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, new and 
material evidence has not been submitted.  The September 1994 
RO decision is final and the claim of entitlement to service 
connection for a cervical spine disability is not reopened.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim for entitlement to service 
connection for a cervical spine disability is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 



